Learned, P. J. :
The meaning of the words “accommodation paper” is well known. 'Where such paper is made and lent, the maker can defend against the borrower, on the ground of want of consideration. But, in the present case, the note was for the accommodation of the Whitehall Transportation Company. It was discounted by the bank and the avails were placed to the credit of the transportation company. These avails were practically applied to the payment of a note and draft, which together were (exclusive of interest) of the same amount with the note in question. This former note had been made and the draft accepted by defendant Tisdale, and the note indorsed and the draft drawn by said company, and both discounted for them by the plaintiffs. The bank, therefore, was not the accommodation borrower. The bank had parted with value for this note, by placing the avails to the credit of the company, and the charging up the old note and draft and surrendering them.
As to the evidence that the president of the bank agreed with the defendant that he should not pay the note in suit or the former paper there are two objections : First. It is not within the authority of the president of a bank, when he discounts paper for the bank, to promise the maker that he need not pay it. (Bank United States v. Dunn, 6 Peters, 51; approved in Bank Metropolis v. Jones, 8 id., 12.) Second. The evidence contradicted a written instrument. This is very different from the defence, above mentioned, of a maker of accommodation paper when sued by the borrower. That defence is want of consideration. This defence is an attempt to prove that the defendant did not promise what the paper, signed by him, says that he did. Davis v. Randall (115 Mass., *153547) is a case very analogous. And the general doctrine is elementary.
The judgment should be reversed, and a new trial granted, costs to abide event.
Present — Leakeed, P. J., Bocees and BoaedmaN, JJ.
Judgment and order reversed, new trial granted, costs to abide event.